Exhibit 10.3

ASSIGNMENT OF PURCHASE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AGREEMENT is made and entered into as of this 31st
day of December, 2014, by and between CARTER VALIDUS PROPERTIES II, LLC, a
Delaware limited liability company (“Assignor”), and HCII-1800 PARK PLACE
AVENUE, LLC, a Delaware limited liability company (“Assignee”).

RECITALS

A. Assignor is the Purchaser under that certain Amended and Restated Purchase
Agreement made by and between Fort Worth Hospital Real Estate, LP, a Texas
limited partnership as Seller, and Assignor as Purchaser, having an effective
date of November 14, 2014 ( the “Agreement”) relative to certain Real Property,
together with Improvements, Intangible Property and Personal Property (as
defined in the Agreement) located or necessary for the operations at 1800 Park
Place Avenue, Fort Worth, Texas (the “ Property”).

B. Assignor wishes to assign to Assignee all of its rights under the Agreement
in return for Assignee’s agreement to assume all of Assignor’s obligations under
the Agreement.

NOW, THEREFORE, for valuable consideration to Assignor in hand paid by Assignee,
the receipt and sufficiency of which are hereby acknowledged by Assignor, the
parties agree as follows:

Assignor does hereby sell, assign, transfer and deliver unto Assignee all of
Assignor’s right, title and interest in and to the Agreement (including, without
limitation, the rights of Assignor in all deposit monies paid by Assignor under
the Agreement) regarding and relating to the Property which is the subject of
the Agreement.

Assignee, by the acceptance hereof, hereby assumes all rights and obligations of
Assignor as Purchaser under the Agreement and agrees to be bound by all of the
terms and conditions of the Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.

 

WITNESSES:      ASSIGNOR:     

Carter Validus Properties II, LLC,

a Delaware limited liability company

/s/ Anatalia Sanchez      By:   /s/ Lisa Collado Print Name: Anatalia Sanchez
/s/ Miles Callahan      Date:  

 

  Print Name: Miles Callahan WITNESSES:      ASSIGNEE:     

HCII-1800 PARK PLACE AVENUE, LLC,

a Delaware limited liability company

     By:  

Carter Validus Operating Partnership II, LP,

a Delaware limited partnership, Its Sole

Member

/s/ Anatalia Sanchez

Print Name: Anatalia Sanchez

       By:  

Carter Validus Mission Critical

REIT II, Inc., a Maryland

corporation, Its General Partner

/s/ Miles Callahan          By: /s/ John E. Carter Print Name: Miles Callahan   
      Name: John E. Carter          Its: CEO

 

-2-